Exhibit 10.6

TRUST AGREEMENT FOR

THE AMERICAN STANDARD COMPANIES INC.

SUPPLEMENTAL COMPENSATION PLAN FOR OUTSIDE DIRECTORS

Restated to include all amendments through July 7, 2006

This Trust Agreement, as amended and restated in its entirety through July 7,
2006, by and between American Standard Companies Inc., a Delaware corporation,
and Edward A. Schlesinger, as Trustee, provides, on the terms and conditions set
forth below, for the establishment and administration of a trust to hold shares
of Common Stock issued as payouts under the American Standard Companies Inc.
Supplemental Compensation Plan for Outside Directors.

 

1. Definitions.

For purposes of this Trust Agreement, the following definitions shall apply:

1.1. Act means the Securities Exchange Act of 1934, as amended.

1.2. Beneficial Owner means any “person” as such term is used in Section 13(d)
of the Act, who, directly or indirectly, has or shares the right to vote or
dispose of such securities or otherwise has “beneficial ownership”) of such
securities (within the meaning of Rule 13d-3 and Rule 13d-5 under the Act),
including pursuant to any agreement, arrangement or understanding (whether or
not in writing).

1.3. Beneficiary means any one person or trust appointed by a Participant in an
unrevoked writing filed with the Company directing that, in the event of such
Participant’s death, all of such Participant’s rights under and interests in the
Plan, as recorded pursuant to this Trust, shall vest in such person or trust,
provided that a Participant’s Beneficiary shall be deemed to be the estate or
legal representative of such Participant if such written appointment is revoked
and not replaced by another such written appointment filed with the Company, or
if a Participant’s Beneficiary does not survive such Participant.



--------------------------------------------------------------------------------

1.4 Board means the Board of Directors of the Company.

1.5 Change of Control means, from and after January 1, 2005, the occurrence of
any of the following events:

(i) any “person”, as such term is used in Section 13(d) of the Act (other than
the Company, any Subsidiary or any employee benefit plan maintained by the
Company or any Subsidiary (or any trustee or other fiduciary thereof)) is or
becomes the Beneficial Owner, directly or indirectly, of securities of the
Company representing 35% or more of the combined voting power of the Company’s
then-outstanding securities;

(ii) during any consecutive 24-month period, individuals who at the beginning of
such period constitute the Board, together with those individuals who first
become directors during such period (other than by reason of an agreement with
the Company or the Board in settlement of a proxy contest for the election of
directors) and whose election or nomination for election to the Board was
approved by a vote of at least two-thirds of the directors then still in office
who either were directors at the beginning of the period or whose election or
nomination for election was previously so approved (the “Continuing Directors”),
cease for any reason to constitute a majority of the Board;

(iii) the consummation of any merger, consolidation, recapitalization or
reorganization involving the Company, other than any such transaction
immediately following which the persons who were the Beneficial Owners of the
outstanding voting securities of the Company immediately prior to such
transaction are the Beneficial Owners of at least 50% of the total voting power
represented by the voting securities of the entity surviving such transaction or
the ultimate parent of such entity in substantially the same relative
proportions as their ownership of the Company’s voting securities immediately
prior to such transaction; provided that, such continuity of ownership (and
preservation of relative voting power) shall be deemed to be satisfied if the
failure to meet such threshold (or to preserve such relative voting power) is
due solely to the acquisition of voting securities by an employee benefit plan
of the Company, such surviving entity, any Subsidiary or any subsidiary of such
surviving entity;

(iv) the sale of substantially all of the assets of the Company to any person
other than any Subsidiary or any entity in which the Beneficial Owners of the
outstanding voting securities of the Company immediately prior to such sale are
the

 

- 2 -



--------------------------------------------------------------------------------

Beneficial Owners of at least 50% of the total voting power represented by the
voting securities of such entity or the ultimate parent of such entity in
substantially the same relative proportions as their ownership of the Company’s
voting securities immediately prior to such transaction; or

(v) the shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company.

1.6. Change of Control Stock Value means the value of a share of Common Stock
determined as follows:

(i) if the Change of Control results from an event described in clause (iii) of
the Change of Control definition, the highest per share price paid for shares of
Common Stock of the Company in the transaction resulting in the Change of
Control; or

(ii) if the Change of Control results from an event described in clauses (i),
(ii) (iv) or (v) of the Change of Control definition and no event described in
clauses (iii) of the Change of Control definition has occurred in connection
with such Change of Control, the highest sale price of a share of Common Stock
of the Company on any trading day during the 60 consecutive trading days
immediately preceding and following the date of such Change of Control as
reported on the New York Stock Exchange Composite Tape, or other national
securities exchange on which the Common Stock is traded, and published in The
Wall Street Journal.

1.7 Committee means the Management Development and Compensation Committee of the
Board (or such other committee of the Board that the Board shall designate),
which shall consist of two or more members, each of whom shall be a non-employee
director within the meaning of Rule 16b-3, as promulgated under the Act and
serving at the pleasure of the Board.

1.8. Common Stock means the common stock, par value $0.01 per share, of the
Company.

1.9. Company means American Standard Companies Inc., a Delaware corporation.

1.10. Creditor means a general creditor of the Company or a Subsidiary, as
appropriate, and Judgment Creditor means a Creditor who has obtained a judgment
against the Company or a Subsidiary, as appropriate, from a court of competent
jurisdiction and who has made written demand to the Company or such Subsidiary
for payment on such judgment which has gone unsatisfied for at least 180 days.

 

- 3 -



--------------------------------------------------------------------------------

1.11. Fair Market Value on any date means the closing price of a Share on such
date as reported on the New York Stock Exchange consolidated reporting system.

1.12. Insolvent means the inability to pay debts as they mature or being subject
to proceedings as a debtor under the United States Bankruptcy Code, and
Insolvency means the state of being insolvent.

1.13. Participant means a member of the Board who is not an employee of the
Company.

1.14. Plan means American Standard Companies Inc. Supplemental Compensation Plan
for Outside Directors, as such is in effect from time to time.

1.15. Plan Administrator means the Secretary of the Company.

1.16. Plan Payout means a payment made pursuant to Sections 2 or 3 of the Plan.

1.17. Prime Rate means the rate of interest publicly announced from time to time
by the New York City office of Citibank N.A. as its prime or reference rate,
adjusted as of the first business day of each calendar quarter.

1.18. Share means a share of Common Stock.

1.19. Share Award Account means a separate account established under the Trust
with respect to which the Participant’s interests under the Plan are credited.

1.20. Subsidiary means a corporation in which the Company owns, directly or
indirectly, more than 50% of the voting power represented by stock entitled to
vote for the election of directors, or a partnership in which the Company owns,
directly or indirectly, at least 50% of the capital or profits interests in such
partnership.

1.21. Termination Date of a Participant means the date on which such
Participant’s membership with the Board terminates for any reason, including
death.

1.22. Trust means the trust fund established under this Trust Agreement.

1.23. Trustee means Edward A. Schlesinger or such successor trustee as shall be
appointed by the Plan Administrator pursuant to Section 19 hereof.

 

- 4 -



--------------------------------------------------------------------------------

2. Establishment and Duration of Trust; Trustees Powers.

The Trust is hereby established under the Plan to fulfill certain obligations
thereunder of the Company to Participants. The Company shall remain primarily
responsible to fulfill payment obligations under the Plan. To the extent
payments are made from the Trust, the employer’s liability to make payments
shall be reduced correspondingly. The Trust shall continue in effect until
terminated by action of the Board; provided that the Trust shall in any event
terminate when all amounts owed to Participants have been paid or the Trust has
been exhausted. The Trust is intended to be a grantor trust within the meaning
of Sections 671 through 679 of the Internal Revenue Code of 1986, as needed (the
“Code”).

The Trustee shall invest and reinvest the assets of the Trust without
distinction between principal and income; provided, however, that the Trustee
shall hold in the Trust all Shares that it receives, and the Trustee shall
distribute such Shares to the Participants (or to their Beneficiaries) entitled
to such distributions when and as directed by the Plan Administrator in
accordance with the terms of the Plan. The Plan Administrator shall direct the
investment of any cash contributions to the Trust in its discretion. From and
after February 3, 2005, any dividends on the Company’s Common Stock paid to the
Trust, other than a dividend payable in the form of Shares, shall be invested by
the Trustee (i) in Common Stock or (ii) in an interest bearing investment, each
as instructed by the Treasurer of the Company based on the preferences of the
Participant as specified in accordance with the terms of the Plan. Pending
investment of any such cash contributions, the Trustee may temporarily invest
and reinvest such contributions in any marketable short- and medium-term fixed
income securities, United States Treasury Bills, other short- and medium-term
government obligations, commercial paper, other money market instruments and
part interests in any one or more of the foregoing, or may maintain cash
balances consistent with the liquidity needs of the Trust as determined by the
Trustee. The Plan Administrator may direct the Trustee to maintain separate
investment funds, allocate contributions among such funds, and make transfers
among such funds.

Subject to the provisions hereof, the Trustee shall be authorized and empowered
to exercise any and all of the following rights, powers and privileges with
respect to any cash, securities or other properties held by the Trustee in trust
hereunder:

(i) To sell, exchange, mortgage or lease any such property and to convey,
transfer

 

- 5 -



--------------------------------------------------------------------------------

or dispose of any such property on such terms and conditions as the Trustee
deems appropriate.

(ii) To grant options for the sale, transfer, exchange or disposal of any such
property and to exercise any subscription rights or conversion privileges with
respect to any securities held in the Trust Fund.

(iii) To exercise all voting rights pertaining to any securities, provided that
Shares credited to Share Award Accounts of Participants shall be voted as
directed by such Participants ; to consent to or request any action on the part
of the issuer of any such securities; and to give general or special proxies or
powers of attorney with or without power of substitution.

(iv) To collect and receive any and all money and other property of whatsoever
kind or nature due or owing or belonging to the Trust Fund and to give full
discharge and acquaintance therefor; and to extend the time of payment of any
obligation at any time owing to the Trust Fund, as long as such extension is for
a reasonable period and continues reasonable interest.

(v) To cause any securities or other property to be registered in, or
transferred to, the individual name of the Trustee or in the name of one or more
of its nominees, or one or more nominees of any system for the centralized
handling of securities, or to retain such investments unregistered and in form
permitting transferability by delivery (provided that the books and records of
the Trust at all times show that all such investments are a part of the Trust
Fund).

(vi) To settle, compromise or submit to arbitration any claims, debts or damages
due or owing to or from the Trust; to commence or defend suits or legal
proceedings whenever, in its judgment, any interest of the Trust requires it;
and to represent the Trust in all suits or legal proceedings in any court of law
or equity or before any other body or tribunal, insofar as such suits or
proceedings relate to any property forming part of the Trust Fund or to the
administration of the Trust Fund.

(vii) Generally, to do all acts, whether or not expressly authorized, which are
necessary or appropriate to carry out the intent of this Trust Agreement.

 

- 6 -



--------------------------------------------------------------------------------

3. Contribution of Shares to Trust.

As of the date any Plan Payout authorized under the Plan which consists in whole
or in part of Shares is made, the Company shall contribute to the Trust, for
credit to the Share Award Account of each Participant who is granted such a Plan
Payout, that number of whole and fractional Shares credited to such Participant
under the Plan.

 

4. Share Award Accounts.

Each Participant’s Share Award Account shall record the number of Shares and
fractions thereof credited to such Share Award Account as a Plan Payout and the
date as of which each such Plan Payout was made. From and after February 3,
2005, except as otherwise expressly provided in the next sentence, whenever a
dividend other than a dividend payable in the form of Shares is declared with
respect to the Company’s Common Stock, the number of Shares credited to a
Participant’s Share Award Account shall be increased by the number of Shares
determined by dividing (i) the product of (A) the number of Shares in the
Participant’s Share Award Account on the related dividend record date and
(B) the amount of any cash dividend declared by the Company on a share of Common
Stock (or, in the case of any dividend distributable in property other than
Common Stock, the per share value of such dividend, as determined by the Company
for purposes of income tax reporting) by (ii) the Fair Market Value per Share on
the related dividend payment date. Notwithstanding the foregoing, in respect of
a Participant who the Company shall have identified as having elected (in
accordance with the terms of the Plan) annual distributions of amounts related
to dividends payable on Shares, the Trustee shall credit the amount of any such
dividend (other than a dividend payable in the form of Shares, which shall in
all events be credited in the form of Shares) to a cash sub-account in the
Participant’s Share Award Account (the “Dividend Sub-Account”) and credit such
Dividend Sub-Account with interest as directed by the Treasurer of the Company.

 

5. Voting Rights.

Shares credited to each Participant’s Share Award Account shall be voted by the
Trustee as directed by such Participant.

 

6. Distributions from Trust.

On February 1 of each calendar year after 2005, the Trustee shall distribute to

 

- 7 -



--------------------------------------------------------------------------------

each Participant identified by the Company as having elected (in accordance with
the terms of the Plan) annual distributions of amounts related to dividends
payable on Shares an amount equal to the balance in the Participant’s Dividend
Sub-Account. Upon the termination of a Participant’s membership on the Board
from and after January 1, 2005, other than a termination for cause, prior to a
Change of Control, such Participant (or, in the event of his death, his
Beneficiary) shall be entitled to a distribution from the Trust of all Shares
and any other property (“Non-Share Interests”) credited to his Share Award
Account, based on the value of such Share Award Account on the date of such
termination of Board membership. Such distribution shall be made in a single
lump sum ten (10) business days following the Participant’s termination of Board
membership. In the event that a Participant’s membership on the Board is
terminated for cause, such Participant shall forfeit all interest to his or her
Share Award Account and any Shares in such account shall revert back to the
Company.

 

7. Change of Control.

Upon a Change of Control occurring on or after January 1, 2005, each Participant
shall be entitled to receive a lump sum cash payment equal to the sum of (i) the
Change of Control Stock Value of all Shares credited to his Share Award Account
and (ii) the value of any Non-Share Interests credited to his Share Award
Account (unless within one (1) business day following such a Change of Control,
such Participant has delivered written notice to the Trustee pursuant to
Section 10 hereof requesting a distribution from the Trust of all Shares and/or
Non-Share Interests credited to such Participant’s Share Award Account in the
event of a Change of Control, in lieu of a cash payment equal to the Change of
Control Stock Value of such Shares and/or the value of Non-Share Interests, in
which case such Participant shall be entitled to receive a distribution of all
Shares and/or Non-Share Interests credited to such Participant’s Share Award
Account) in accordance with the provisions of this Section 7. Upon a Change of
Control, the Trustee shall determine as promptly as practicable (and in no event
more than three (3) business days) the Change of Control Stock Value of the
Shares in the Trust and shall promptly thereafter deliver a written notice (the
“Trustee Notice”) to the Company setting forth such Change of Control Stock
Value and the manner of its determination and requesting that the Company
purchase all Shares in the Trust (except for Shares credited to Participants’
Share Award Accounts as to which Participants have requested a distribution in
the event of a Change of Control in lieu of a cash payment equal to the Change
of Control Value therefor). A copy of such Trustee Notice shall be sent to each
Participant. Following the receipt of the

 

- 8 -



--------------------------------------------------------------------------------

Trustee Notice, the Company shall, within three (3) business days following the
Company’s receipt of such Trustee Notice, make a cash payment to the Trustee
equal to the Change of Control Stock Value of such Shares against delivery of
such Shares by the Trustee to the Company. Upon a Change of Control, the Trustee
shall sell as promptly as practicable the Non-Share Interests (other than cash)
of the Trust (except for such Non-Share Interests credited to Participants’
Share Award Accounts as to which Participants have requested a distribution
in-kind in the event of a Change of Control in lieu of a cash payment equal to
the value therefor). Fifteen (15) business days following the date on which the
Change of Control occurs, the Trustee shall distribute to each Participant the
lump-sum cash payment contemplated by the first sentence of this Section 7. In
the event that the Company shall not have purchased the Shares from the Trustee
prior to the date such distribution is required to be made as contemplated
above, the Trustee shall distribute the Shares to the Participant and the
Participant shall have a right to put the Shares to the Company for purchase at
the Change of Control Stock Value, plus interest thereon at a rate per annum
equal to the Prime Rate plus 4% and shall be compounded monthly until paid, and
the Company shall be liable to the Participant and/or his or her Beneficiaries
for any and all additional income taxes that the Participant may incur under
Section 409A of the Code by reason of the Company failing to timely purchase the
Shares from the Trustee or the Participant. For purposes of this Section 7, the
Trustee’s determination of the Change of Control Stock Value of a Participant in
the Trust shall be binding and conclusive.

 

8. Issuance of Share Certificates.

If a Participant (or, in the event of his death, his Beneficiary) receives a
distribution of Shares pursuant to Section 6 or 7, the Trustee shall deliver to
such Participant or Beneficiary a certificate or certificates evidencing the
Shares credited to such Participant’s Share Award Account, as soon as
administratively practicable after the Participant’s Termination Date or a
Change of Control, as the case may be.

 

9. Changes in Capital Structure.

In the event of the payment of any dividend payable in, or the making of any
distribution of, Shares to holders of record of Shares during the period any
Shares awarded under the Plan are credited to a Participant’s Share Award
Account; or in the event of any stock split, combination of Shares,
recapitalization or other similar change in the authorized capital stock of

 

- 9 -



--------------------------------------------------------------------------------

the Company during such period; or in the event of the merger or consolidation
of the Company into or with any other corporation or the reorganization,
dissolution or liquidation of the Company during such period; there shall be
credited to such Participant’s Share Award Account such new, additional or other
shares of capital stock of any class, or other property (including cash), as
such Participant would be entitled to receive as a matter of law if such
Participant were a shareholder of the Company at the time of such event.

 

10. Administration.

This Trust Agreement shall be administered by the Plan Administrator, who shall
have full power and authority (to the extent not inconsistent with the terms and
purposes of the Plan and this Trust Agreement) prior to a Change of Control to
interpret and carry out the terms of, and to establish, amend or rescind rules
and regulations relating to, this Trust Agreement; to appoint a recordkeeper for
this Trust Agreement and to rescind any such appointment; and to take such other
actions and to make such other determinations relating to this Trust Agreement
as may be necessary or advisable in connection with the Plan. The Plan
Administrator may by written direction delegate to any agent or agents it shall
appoint, including any officer or employee of the Company, the authority to
exercise any of its administrative duties and responsibilities hereunder.

All forms required to be filed hereunder and all other communications with
respect hereto shall be addressed to the Secretary, American Standard Companies
Inc., One Centennial Avenue, Piscataway, New Jersey, 088556820, or to such other
address as the Plan Administrator, the Company or the Trustee, as the case may
be, may designate from time to time.

Subject to the provisions of Section 7 neither the Trustee, the Committee nor
the Company shall be in breach of its obligations hereunder, nor liable for any
interest or other payments, if the Trustee fails to make any payments hereunder
on the stated date on which such payment is due.

 

11. Trust Subject to Creditor Claims.

Notwithstanding any other provision of this Trust Agreement or the Plan, the
Trustee shall hold the assets of the Trust for the benefit of Creditors to the
extent provided in Sections 12 and 13 hereof. No Participant or Beneficiary
shall have any rights greater than the rights of any other unsecured Creditor,
and no Participant or Beneficiary shall have any right against or

 

- 10 -



--------------------------------------------------------------------------------

security interest in the Trust. The Chief Executive Officer or Chief Financial
Officer of the Company or each Subsidiary shall have the duty to inform the
Trustee in writing of the Insolvency of the Company or any such Subsidiary, as
the case may be.

 

12. Effects of Insolvency.

Upon receipt prior to a Change of Control of any written allegation of the
Insolvency of the Company, the Trustee shall suspend the making of any
distribution from the Trust and shall immediately notify the Company in writing
of such allegation. Within 30 days of receipt of such an allegation, the Trustee
shall determine whether the Company is Insolvent. If the Trustee determines the
Company to be Insolvent, or if the Trustee otherwise has actual knowledge that
the Company is Insolvent, the Trustee shall cease making distributions hereunder
and shall hold the portion of the Trust held for the benefit of such entity for
the benefit of its Creditors until otherwise instructed by a court of competent
jurisdiction. If the Trustee determines that the Company is not Insolvent, the
Trustee shall resume making appropriate distributions from the Trust to
Participants and Beneficiaries in accordance with this Agreement.
Notwithstanding the foregoing, if the Board, the Chief Executive Officer or the
Chief Financial Officer of the Company delivers to the Trustee a sworn statement
that the Company is Insolvent, the Trustee shall make distributions from the
portion of the Trust held for the benefit of such entity only as directed by a
court of competent jurisdiction, until such time as the Trustee determines that
the Company is not Insolvent.

 

13. Judgment Creditor Claims.

In addition to the rights of Creditors set forth in Section 12 hereof, and
notwithstanding any other provision of this Trust Agreement, the assets of the
Trust shall at all times prior to a Change of Control be available to satisfy
claims of Judgment Creditors. Upon receipt by the Trustee of proof satisfactory
to the Trustee that a Creditor is a Judgment Creditor, the Trustee shall satisfy
the claim of such Judgment Creditor, to the extent possible, from the assets of
the Trust, and the Trustee shall be fully indemnified hereunder in satisfying
such claim.

 

14. Distributions Due to Certain Tax Consequences.

Notwithstanding any provision of this Trust Agreement other than Sections 12 and
13 hereof, if a Participant (or Beneficiary) is determined to be subject to
United States federal income tax on any portion of his interest in the Trust
prior to the time of distribution of such interest that portion of such interest
shall be distributed by the Trustee to such Participant or

 

- 11 -



--------------------------------------------------------------------------------

Beneficiary. A portion of a Participant’s (or Beneficiary’s) interest in the
Trust shall be determined to be subject to United States federal income tax upon
the earliest of (i) receipt by the Participant (or Beneficiary) of a notice of
deficiency from the United States Internal Revenue Service with respect to such
interest which is not contested by such Participant (or Beneficiary);
(ii) execution of a closing agreement between the Participant (or Beneficiary)
and the Internal Revenue Service which provides that such interest is includible
in the Participant’s (or Beneficiary’s) gross income; and (iii) a final
determination by the United States Tax Court or any other federal court which
holds that such interest is includible in the Participant’s (or Beneficiary’s)
gross income.

 

15. Reports and Records.

The Trustee shall:

(i) Keep accurate and detailed accounts of all investments, receipts,
disbursements and other transactions in the Trust as he shall deem necessary and
proper with respect to his administration of the Trust, and permit inspection of
such accounts, records and assets of the Trust by any duly authorized
representative of the Company at any time during usual business hours;

(ii) make such periodic reports to the Company as it shall reasonably request;

(iii) prepare and timely file such tax returns and other reports, together with
supporting data and schedules, as may be required of the Trustee by law, with
any taxing authority or any other government authority, whether local, state or
federal.

 

16. Taxes.

The Company agrees that its share of all income, deductions and credits of the
Trust belongs to it as owner for income tax purposes and shall, as appropriate,
be included on its tax returns. The Company shall from time to time pay taxes
(references in this Trust Agreement to the payment of taxes shall include
interest and applicable penalties) of any and all kinds whatsoever which at any
time are lawfully levied or assessed upon or become payable in respect of the
Trust, the income or any property forming a part thereof, or any security
transaction pertaining thereto. Any amounts distributed from the Trust shall be
reduced by the amount of any withholding taxes required by law, and the Trustee
shall have the responsibility to withhold and pay such amounts to the
appropriate governmental authorities. The Trustee

 

- 12 -



--------------------------------------------------------------------------------

shall inform the Company in writing of all amounts withheld and of all
distributions hereunder to a Participant or Beneficiary. The Trustee shall be
entitled to satisfy such withholding tax obligations and payments to a
Participant or Beneficiary by retaining an appropriate number of Shares and
selling such Shares.

 

17. For the Benefit of the Trustee.

17.1. Expenses of the Trustee. The Company shall reimburse the Trustee for any
expenses incurred by the Trustee including, but not limited to, all proper
charges and disbursements of the Trustee, and reasonable fees for legal services
rendered to the Trustee (whether or not rendered in connection with a judicial
or administrative proceeding). The Trustee’s entitlement to reimbursement
hereunder shall not be affected by the resignation or removal of the Trustee or
by the termination of the Trust.

17.2. Indemnification of Trustee. The Company shall indemnify, defend and hold
the Trustee harmless from and against any claim, liability, cost or expense
(including reasonable attorneys’ fees) asserted against, imposed on or suffered
or incurred by the Trustee in the good-faith carrying out of his duties and
responsibilities hereunder and in his good-faith compliance with any written
instructions delivered to him by the Company with respect thereto.

 

18. Resignation and Removal of Trustee.

The Trustee may be removed by the Plan Administrator at any time with the
approval of Participants whose Share Award Accounts comprise 75% or more of the
Shares held by the Trust. The Trustee may resign at any time upon notice in
writing to the Company.

 

19. Successor Trustee.

Upon the removal, resignation or death of the Trustee, the Plan Administrator
may designate a successor Trustee to act hereunder, which shall have the same
powers and duties as those conferred upon the Trustee. Upon such designation,
and upon the written acceptance of the successor Trustee, the former Trustee
shall, if necessary, assign, transfer and pay over to such successor Trustee the
assets then constituting the Trust. A successor Trustee shall have all the
rights and powers under this Trust Agreement as an original Trustee.

 

20. Amendment of Trust.

All contributions made by the Company shall be irrevocable unless the benefits
payable

 

- 13 -



--------------------------------------------------------------------------------

hereunder have been otherwise paid to the Participants by the Company; provided
that, the Company may amend, in whole or in part, any or all of the provisions
of this Trust Agreement, provided that no such amendment may affect the rights,
protections, duties or responsibilities of the Trustee without his consent and,
provided further, that no such amendment may (a) permit any part of the corpus
or income of the Trust to be returned or diverted to the Company or
(b) diminish, reduce, alter, or impair any Participant’s Share Award Account
without such Participant’s consent.

 

21. No Right of Alienation.

Except as required in Sections 11 through 13 hereof, at no time prior to the
satisfaction of all liabilities with respect to Participants and their
Beneficiaries shall any part of the corpus and/or income of the Trust be used
for, or diverted to purposes other than for the exclusive purpose of providing
benefits to Participants and their Beneficiary. No Participant or Beneficiary
shall have any right or interest in the assets of the Trust which is greater
than the rights of any Creditor. The assets of the Trust shall not be subject to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance or
charge.

 

22. Headings.

Section headings in this Trust Agreement are for reference only. In the event of
a conflict between a heading and the content of a Section, the content of the
Section shall control.

 

23. Construction.

This Trust Agreement shall be construed and regulated by the laws of the State
of New York except where such laws are superseded by federal laws.

 

24. Successors.

This Trust Agreement shall be binding upon, and the powers herein granted to the
Plan Administrator, the Committee, the Company and the Trustee, respectively,
shall be exercisable by, the respective successors and assigns of the Plan
Administrator, the Committee, the Company and the Trustee.

 

25. Separability.

If any part of this Trust Agreement shall be found to be invalid or
unenforceable, such

 

- 14 -



--------------------------------------------------------------------------------

invalidity or unenforceability shall not affect the remaining provisions hereof.
Such invalid or unenforceable part shall be fully separable and this Trust
Agreement shall be construed and enforced as if such part had not been inserted
herein.

 

26. Gender and Number.

Whenever used herein, the masculine shall be interpreted to include the feminine
and neuter, the neuter to include the masculine and feminine, the singular to
include the plural and the plural to include the singular, in each case unless
the context requires otherwise.

 

27. Assignment.

The benefits payable under this Trust Agreement may not be assigned, alienated,
pledged, attached or garnished.

IN WITNESS WHEREOF, each of the parties hereto has executed or caused to be
executed this Trust Agreement, as amended and restated as of the date and year
first written above.

 

AMERICAN STANDARD COMPANIES INC. /s/ Mary Elizabeth Gustafsson By:   Mary
Elizabeth Gustafsson Its:   Senior Vice President, General Counsel & Secretary

THE TRUSTEE:

/s/ Edward A. Schlesinger

Edward A. Schlesinger

 

- 15 -